.'I.   ·•   A0~45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                              JUDGMENT IN A CRIMINAL CASE
                                            v.                                         (For Offenses Committed On or After November I, 1987)



                                 Gabriel Nabor-Gutierrez                               CaseNumber: 3:19-mj-22018
                                                                                                     .         ir:;'   mn '\"" >f'\\
                                                                                       Carlo Cnstoba1'.Rnan ft".• .cJ
                                                                                       Defenda t 's AtJorney


            REGISTRATION NO. 75105298                                                                           MAY 2 1 2019
            THE DEFENDANT:                                             CLER!(, IJ.S. O'C.Tf''("; co:J:::r
             ISi pleaded guilty to count(s) I of Complaint           SOUTHE':c:1 Die.:"• i;.,~T c;• CAL;;;.~;~~~
             D was found guilty to count(-:;s):-----'-----------t!"§:'''t=========~c.'--J.                                                     ___
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                               Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     I

             D The defendant has been found not guilty on count(s)
                                                                                    -------------------
             0 Count(s)                                                                 dismissed on the motion of the United States.
                               -----------------~



                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                         ~'TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

             ISi Assessment: $10 WAIVED ISi Fine: WAIVED
             ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             t!Je defendant's possession at the time of arrest upon their deportation or removal                       r   tiC\ <jD - Rt\ /YI' (f-z__
              tJ .CR,,urt.r.es:\lJ:Wll..el)dS. defendant be deported/removed with relative,\;\ f 1 eI 1--.i\ 1'.JI f I Ji\" charged in case            j



                \ "11 I\ ·-:i if 'J V I I           .                                                                                                 '

                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, May 21, 2019
                                                                                     Date of Imposition of Sentence



                                                                                     nitl:Aif::ocK
                                                                                     UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                        3:19-mj-22018
